EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wook Kim on 02/23/2021.

The application has been amended as follows: 

1. (Currently amended) A luminance compensation method configured to compensate luminance of a plurality of sub-pixels included in a display device, the luminance compensation method comprising a curve generation and update process and a compensation process for each sub-pixel to be compensated, wherein
the curve generation and update process includes:
detecting an actual luminance value of the sub-pixel to be compensated in real time; wherein detecting an actual luminance value of the sub-pixel to be compensated in real time, includes:
obtaining luminance data sensed by a photosensitive member corresponding to the sub-pixel to be compensated at least twice in a time of a frame, so as to obtain at least two sets of luminance data;
determining a sensing time corresponding to each set of luminance data;
estimating an estimated luminance value of the sub-pixel to be compensated at a current moment in a current frame according to a gray-scale value to be input to the sub-pixel to be compensated at the current moment;
estimating an estimated sensing time required for the photosensitive member corresponding to the sub-pixel to be compensated to obtain luminance data corresponding to the estimated luminance value;
selecting a set of luminance data with a sensing time closest to the estimated sensing time from the at least two sets of luminance data, and
determining an actual luminance value of the sub-pixel to be compensated in the current frame according to the set of luminance data;
generating an actual luminance curve showing how the actual luminance value of the sub-pixel to be compensated changes as a gray-scale value changes according to actual luminance values detected in real time; and updating the actual luminance curve;
the compensation process includes:
obtaining an ideal luminance value corresponding to a gray-scale value to be input to the sub-pixel to be compensated, the ideal luminance value being a luminance value of the sub-pixel to be compensated after the gray-scale value is input to the sub-pixel to be compensated in a case where a light-emitting device in the sub-pixel to be compensated is not aged; and
calculating a gray-scale value corresponding to an actual luminance value that is equal to the obtained ideal luminance value according to the actual luminance curve of the sub-pixel to be compensated, the gray-scale value being used as a gray-scale value that will actually be input to the sub-pixel to be compensated.


updating the actual luminance curve according to at least one actual luminance value detected in real time.

3. (Previously presented) The luminance compensation method according to claim 2, wherein generating an actual luminance curve showing how the actual luminance value of the sub-pixel to be compensated changes as a gray-scale value changes according to actual luminance values detected in real time, includes:
setting at least two marked gray-scale values;
converting an actual luminance value detected in real time to a corresponding gray-scale value;
determining whether the corresponding gray-scale value converted from the actual luminance value detected in real time is one marked gray-scale value of the at least two marked gray-scale values:
if the corresponding gray-scale value converted from the actual luminance value detected in real time is one marked gray-scale value of the at least two marked gray-scale values, recording the actual luminance value corresponding to the marked gray-scale value and proceeding to a next step; and
if the corresponding gray-scale value converted from the actual luminance value detected in real time is not one marked gray-scale value of the at least two marked gray-scale values, returning to the step of converting an actual luminance value detected in real time to a corresponding gray-scale value; and
determining whether actual luminance values have been recorded for the at least two marked gray-scale values:
if actual luminance values have been recorded for the at least two marked gray-scale values, performing a curve fitting according to the at least two marked 
if actual luminance values have not been recorded for the at least two marked gray-scale values, returning to the step of converting an actual luminance value detected in real time to a corresponding gray-scale value.

4. (Previously presented) The luminance compensation method according to claim 3, wherein updating the actual luminance curve according to the actual luminance values detected in real time, includes:
determining whether a gray-scale value converted from an actual luminance value detected at a current moment is one marked gray-scale value of the at least two marked gray-scale values:
if the gray-scale value converted from the actual luminance value detected at a current moment is one marked gray-scale value of the at least two marked gray-scale values, updating an actual luminance value corresponding to the marked gray-scale value on the actual luminance curve to an actual luminance value detected at the current moment and proceeding to a next step; and
if the gray-scale value converted from the actual luminance value detected at a current moment is not one marked gray-scale value of the at least two marked gray-scale values, returning to the step of converting an actual luminance value detected in real time to a corresponding gray-scale value;
performing a curve refitting according to the marked gray-scale value and a corresponding updated actual luminance value, and at least one other marked gray-scale value and its corresponding actual luminance value, so as to obtain an updated actual luminance curve; and 
returning to the step of converting an actual luminance value detected in real time to a corresponding gray-scale value.


determining whether a gray-scale value converted from an actual luminance value detected at a current moment is one marked gray-scale value of the at least two marked gray-scale values:
if the gray-scale value converted from the actual luminance value detected at a current moment is one marked gray-scale value of the at least two marked gray-scale values, determining whether the actual luminance value detected at the current moment is equal to an actual luminance value corresponding to the marked gray-scale value on the actual luminance curve:
if the actual luminance value detected at the current moment is not equal to the actual luminance value corresponding to the marked gray-scale value on the actual luminance curve, updating the actual luminance value corresponding to the marked gray-scale value on the actual luminance curve to the actual luminance value detected at the current moment and proceeding to a next step; 
if the actual luminance value detected at the current moment is equal to the actual luminance value corresponding to the marked gray-scale value on the actual luminance curve, returning to the step of converting an actual luminance value detected in real time to a corresponding gray-scale value; and
if the gray-scale value converted from the actual luminance value detected at the current moment is not one marked gray-scale value of the at least two marked gray-scale values, returning to the step of converting an actual luminance value detected in real time to a corresponding gray-scale value; 
performing a curve refitting according to the marked gray-scale value and a corresponding updated actual luminance value, and at least one other marked gray-scale value and its corresponding actual luminance value, so as to obtain an updated actual luminance curve; and 


6. (Previously presented) The luminance compensation method according to claim 3, wherein performing a curve fitting includes:
using the at least two marked gray-scale values and respective corresponding actual luminance values as multiple points on an actual luminance curve to be fitted; 
using a linear function to perform a fitting to obtain a line segment between every two adjacent points; and 
generating the actual luminance curve according to all obtained line segments.

7. (Previously presented) The luminance compensation method according to claim 6, wherein calculating a gray-scale value corresponding to an actual luminance value that is equal to the obtained ideal luminance value according to the actual luminance curve of the sub-pixel to be compensated, includes:
determining a point corresponding to the obtained ideal luminance value on the actual luminance curve;
determining an expression of a function of a portion where the point is located of the actual luminance curve; and
calculating a gray-scale value corresponding to an actual luminance value that is equal to the ideal luminance value according to the determined expression of the function.

8. (Previously presented) The luminance compensation method according to claim 3, wherein a number of the marked gray-scale values is greater than or equal to 2, and less than or equal to a maximum number of gray-scale values displayable by the sub-pixel to be compensated.









10. (Original) The luminance compensation method according to claim 1, wherein the luminance data is sensed 3 to 6 times in the time of a frame, so as to obtain 3 to 6 sets of luminance data.

11. (Cancelled)





12. (Previously presented) The luminance compensation method according to claim 1, wherein estimating an estimated luminance value of the sub-pixel to be compensated at a current moment in a current frame according to a gray-scale value to be input to the sub-pixel to be compensated at the current moment includes:
determining whether an actual luminance curve has been generated for the sub-pixel to be compensated at the current moment; 
if an actual luminance curve has been generated for the sub-pixel to be compensated at the current moment, obtaining an actual luminance value corresponding to the gray-scale value to be input to the sub-pixel to be compensated at the current moment according to the actual luminance curve at the current moment, the obtained actual luminance value being used as the estimated luminance value; and
if an actual luminance curve has not been generated for the sub-pixel to be compensated at the current moment, obtaining an ideal luminance value corresponding to the gray-scale value to be input to the sub-pixel to be compensated at the current moment according to an ideal luminance curve, the obtained ideal luminance value being used as the estimated luminance value.


reading a pre-stored ideal luminance curve showing how the ideal luminance value of the sub-pixel to be compensated changes as the gray-scale value changes, and
obtaining the ideal luminance value corresponding to the gray-scale value to be input to the sub-pixel to be compensated. 

14. (Previously presented) The luminance compensation method according to claim 13, further comprising:
generating the ideal luminance curve, which includes:
under a condition where the light-emitting device in the sub-pixel to be compensated is not aged, detecting ideal luminance values of the sub-pixel to be compensated at different gray-scales to obtain at least two sets of data indicating a correspondence between gray-scale values and ideal luminance values; and
performing a curve fitting according to the at least two sets of data indicating the correspondence between the gray-scale values and the ideal luminance values, so as to obtain the ideal luminance curve.

15. (Currently amended) A luminance compensation apparatus, comprising:
a plurality of photosensitive members that are in one-to-one correspondence with a plurality of sub-pixels of a display device, each photosensitive member being configured to sense luminance of a corresponding sub-pixel in real time and output luminance data;
a processor connected to the plurality of photosensitive members, the processor being configured to receive luminance data output from each photosensitive member, determine an actual luminance value of the corresponding sub-pixel in real time, generate an actual luminance curve showing how the actual luminance value of each sub-pixel changes as a gray-scale value changes, and update the actual luminance curve; and

wherein the processor is further configured to: obtain an ideal luminance value corresponding to a gray-scale value to be input to the corresponding sub-pixel according to the ideal luminance curve of each sub-pixel, and calculate a gray-scale value corresponding to an actual luminance value that is equal to the obtained ideal luminance value according to the actual luminance curve of the corresponding sub-pixel, wherein the gray-scale value is used as a gray-scale value that will actually be input to the corresponding sub-pixel[[.]], and
the processor is further configured to: obtain luminance data sensed by a photosensitive member corresponding to each sub-pixel at least twice in a time of a frame so as to obtain at least two sets of luminance data, select one set of luminance data from the at least two sets of luminance data, and determine an actual luminance value of the corresponding sub-pixel in a current frame according to the selected one set of luminance data.

16. (Cancelled) 


17. (Cancelled) 

18. (Previously presented) A non-transitory computer-readable storage medium storing computer instructions that are configured to perform one or more steps of the luminance compensation method according to claim 1.

19. (Previously presented) A display device, comprising the luminance compensation apparatus according to claim 15.

20. (Currently amended) A display substrate which is configured to be used on the display device according to claim 19, comprising:
a plurality of sub-pixels;
a plurality of photosensitive members that are in one-to-one correspondence with the plurality of sub-pixels, each photosensitive member being configured to sense luminance of a corresponding sub-pixel in real time;
a plurality of driving lines, each driving line being connected to an input terminal of at least one photosensitive member of the plurality of photosensitive members, and each driving line being configured to drive corresponding at least one photosensitive member to sense luminance; and
a plurality of sensing lines, each sensing line being connected to an output terminal of at least one photosensitive member of the plurality of photosensitive members, and each sensing line being configured to collect luminance data sensed by corresponding at least one photosensitive member.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach the limitations: “obtaining luminance data sensed by a photosensitive member corresponding to the sub-pixel to be compensated at least twice in a time of a frame, so as to obtain at least two sets of luminance data; determining a sensing time corresponding to each set of luminance data; estimating an estimated luminance value of the sub-pixel to be compensated at a current moment in a current frame according to a gray-scale value to be input to the sub-pixel to be compensated at the current moment; estimating an estimated sensing time required for the photosensitive member corresponding to the sub-pixel to be compensated to obtain luminance data corresponding to the estimated luminance value; selecting a set of luminance data with a sensing time closest to the estimated sensing time from the at least two sets of luminance data, and determining an actual luminance value of the sub-pixel to be compensated in the current frame according to the set of luminance data”. Furthermore, the prior art isn’t found to teach “obtain luminance data sensed by a photosensitive member corresponding to each sub-pixel at least twice in a time of a frame so as to obtain at least two sets of luminance data, select one set of luminance data from the at least two sets of luminance data, and determine an actual luminance value of the corresponding sub-pixel in a current frame according to the selected one set of luminance data”. While the prior art is found to teach detecting a luminance of a subpixel and providing a compensation accordingly, the specific method of compensation as claimed is not found to be taught by the prior art.

Relevant Prior Art
The following is a non-exhaustive list of the prior art deemed to be most relevant to the invention as claimed:
a. Park, US 2013/0135272 A1, teaches in fig. 26 and 27 a method of compensation of LEDs of a display device. However, Park fails to teach the method as claimed in the instant application.
b. Doe, US 2005/0104821 A1, teaches in fig. 3 and 4, a display device comprising sensors capable of determining the luminance of subpixels and compensating the subpixels accordingly. However, Doe fails to teach the method as claimed in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEPEHR AZARI/Primary Examiner, Art Unit 2621